Citation Nr: 0734015	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1966 to June 
1969, and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2007).  The veteran claims service connection for 
chronic lung disease, which has been variously diagnosed as 
chronic obstructive pulmonary disease, chronic bronchitis, 
asthma, and/or asthmatic bronchitis.  He states that he has 
had pulmonary symptoms since his return from the Persian 
Gulf, and he feels his symptoms were due to his Persian Gulf 
service.  

Service medical records pertaining to the veteran's Persian 
Gulf service show the veteran's treatment for right upper 
lobe pneumonia in March 1991.  He was treated with 
antibiotics, and assigned to quarters for 24 hours, followed 
by light duty for two days.  On an examination for separation 
5 days later, a negative history of asthma, shortness of 
breath, and chronic cough was reported.  Examination of the 
lungs and chest was negative.  

After service, a September 11, 1995, gastroenterology 
evaluation report sent to C. Hale, M.D., noted a past medical 
history of bronchitis.  In February 1996, he was seen for the 
first time by R. Harvey, M.D.  The veteran's chief concern 
was increasing shortness of breath with productive cough.  He 
said he had had "asthma" diagnosed for the past 11/2 years, 
but he said that the doctors disagreed on the actual 
diagnosis.  He attributed the onset of his shortness of 
breath to an episode two years earlier, when he had been on a 
lake for some period of time in a boat, and said he had had 
wheezing and chest tightness ever since.  He had a past 
history of exposure to Agent orange in Vietnam, as well as 
heavy exposure to burning oil fields and multiple chemicals 
during the Persian Gulf war.  Currently, he worked as a truck 
driver for an oil company, and was frequently around oil 
fields and heavy equipment.  Examination of the lungs 
disclosed diminished breath sounds, wheezes, and possible 
crackles.  The pertinent impression was severe asthma.  

In April 1996, Dr. Harvey wrote a letter to VA, stating that 
the veteran had moderately severe asthma.  Although there 
were some environmental triggers that had been identified, he 
said that the majority of his symptoms began after Desert 
Storm, and he believed that the chemical exposures at that 
time affected his respiratory system.  The veteran said that 
prior to Desert Storm he had no significant problem with 
asthma.  Based on his history, Dr. Harvey said it was 
reasonable to conclude that the environmental and chemical 
exposures he received in Desert Storm significantly affected 
his health, and that his asthma was linked to military 
exposure.  He repeated this statement in a July 1999 letter.  

Subsequent VA records show that the veteran received follow 
up for multiple conditions, including chronic lung disease, 
variously diagnosed as chronic obstructive pulmonary disease, 
chronic bronchitis, asthma, and/or asthmatic bronchitis.  A 
pulmonary consult in July 2005 noted that a computerized 
tomography (CT) scan had shown no emphysematous changes.  
These records show that the veteran has been receiving 
pulmonary care at the Ann Arbor, Michigan, VA Healthcare 
System, but the most recent of these evaluation is dated in 
January 2006; current records should be obtained.  

In October 2006, the veteran underwent a VA examination, 
which was primarily for the purpose of evaluating sleep apnea 
(later service-connected).  As pertinent to the issue on 
appeal, the veteran said he had been diagnosed with asthma by 
Dr. Katen Shah in 1993 or 1994.  He attributed the onset of 
his symptoms to anthrax vaccinations in service.  He also was 
treated for pneumonia in service, and said that ever since 
then, he had been off and on inhalers.  He quit smoking in 
1993, but had a previous history of smoking 2 packs per day 
for 25 to 30 years.  Clinical examination did not reveal any 
lung abnormalities.  The pertinent diagnoses were a reactive 
airway disease with moderate to severe asthmatic component, 
diagnosed after service, and chronic obstructive pulmonary 
disease, moderate, diagnosed after service.  The examiner 
concluded, in pertinent part, that he had obstructive asthma, 
that he had smoked for 20 to 30 years, but that he did have 
pneumonia in service which "contributes to some obstructive 
defects."  

However, obstructive sleep apnea was also diagnosed, so it is 
not clear whether this somewhat vague conclusion pertained to 
the obstructive sleep apnea, or to the obstructive asthma.  
Moreover, the suggested connection to service appears to be 
based aggravation, but that is not clearly stated, nor is the 
degree of aggravation identified.  Dr. Harvey's letters, on 
the other hand, rely upon a history that is not consistent 
with the veteran's own history previously reported to Dr. 
Harvey.  Nevertheless, the examination reports are sufficient 
to trigger a VA examination specifically addressing the 
matter of a nexus to service.  See Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, 
due to the complexity of the issue, the examination should be 
conducted by a physician (i.e., M.D.)

In addition, in view of the differing histories, the RO 
should make reasonable attempts to obtain records from Dr. 
Katen Shah (identified by the veteran in the October 2006 
examination as having initially diagnosed his respiratory 
condition in 1993 or 1994) and Dr. C. Hale, M.D., who appears 
to have been the veteran's primary care physician at the time 
of a September 1995 letter from a private gastroenterologist.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
location, and authorize the release, of 
all treatment and/or evaluations for 
asthma, bronchitis, chronic obstructive 
pulmonary disease, or other lung condition 
provided by C. Hale, M.D., prior to 
February 1996 (see September 11, 1995 
letter to Dr. Hale, received June 4, 
2002), and by Dr. Katen Shah (identified 
in October 2006 examination) between 1991 
and 1996.  These should include the 
reports of any pulmonary function and/or 
radiographic studies taken during this 
time period.  All records for which 
sufficient identification and 
authorization are received should be 
obtained.  

2.  Obtain the veteran's VA pulmonary 
treatment records dated from February 2006 
to the present from the Ann Arbor, 
Michigan, VA Healthcare System.  Of 
particular importance are reports of any 
laboratory and/or radiographic studies 
taken during this time period, to avoid 
any unnecessary duplication on the VA 
examination.  All efforts to obtain the 
records of should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.  

3.  Schedule the veteran for a pulmonary 
VA examination a physician (i.e., M.D.), 
preferably with expertise in that area, to 
determine (1) the correct diagnosis(es) 
for all chronic lung conditions currently 
present, and (2) whether any current lung 
disorder is etiologically related to 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
(Key items of evidence are summarized 
above on pages 2-4.)  Any essential tests 
and studies, which are not already of 
record, should be accomplished.  In 
addressing whether any current lung 
disorder is etiologically related to 
service, the opinion should address the 
following: 

*  Whether a current chronic lung disorder 
had its onset while the veteran was on 
active duty;

*  Whether a current chronic lung disorder 
was aggravated (beyond normal progression) 
by an episode of pneumonia in service in 
March 1991;

*  If a diagnosed illness is not present, 
the examiner should determine whether the 
veteran has objective indications of a 
chronic lung disability that by history, 
physical examination, and laboratory tests 
cannot be attributed to any known clinical 
diagnosis.  For this purpose, a "chronic 
disability" is defined as a disability 
that has existed for six months or more, 
including a disability that exhibits 
intermittent episodes of improvement and 
worsening over a six-month period, as 
measured from the earliest date on which 
the signs or symptoms of the disability 
first became manifest.  

The complete rationale for all opinions 
expressed should be provided.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for chronic lung disease, based 
all potentially relevant theories of 
entitlement, including as aggravated by 
pneumonia in service, and as an 
undiagnosed illness based on service in 
the Persian Gulf War.  See 38 C.F.R. §§ 
3.310(c) and 3.317, respectively.  If the 
benefit sought remain denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
 action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

